DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for claim terms “shaping fixture” and “mandrel”. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29, 31-32, 37-38, 41-42 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 – in regards to claims 29, 31-32, 37-38, 41-42 directed to “a method for an orthodontic appliance for moving a patient's teeth… comprising: obtaining first data… obtaining second data… and obtaining a digital model of a shaping fixture based on the first and second data, and “a tangible, non-transitory computer-readable medium storing instructions… comprising: obtaining first data… obtaining second data… and obtaining a digital model of a shaping fixture based on the first and second data”. It’s unclear if the “obtaining” steps are actual physical steps or simply virtual steps for acquiring data. If the “obtaining” steps are done with a physical device/tool other than a generic computer then it is within the 35 U.S.C. 101 statutory category of a “process” (method) (MPEP 2106.03). If, however, it is a virtual step having no physical interference then it does not appear to meet any of the identified statutory classes necessary for patentability set forth in 35 U.S.C. 101. The present claims appear to include within their scope a virtual step having no physical embodiment and do not meet the initial step 1 requirement. 
Step 2A – In regard to claims 29, 31-32, 37-38, 41-42, under the interpretation that the claims are directed to a physical method, then the claimed invention is directed to a judicial exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements. More particularly, the functions of “obtaining data” is capable of being performed mentally by the dental practitioner.
Step 2B – In regard to claims 29, 31-32, 37-38, 41-42, the claimed functions (“obtaining data”) are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing data processing which fall within the judicial exception. To the extent that the claims require and actual computing device, then it is noted that there is no disclosure in the written description that the “data processing system” is anything more than generic components, nor is there any disclosure that the system improves the manner in which the “data processing system” operates. The mere recitation in the claims of a generic data processing system that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. It is noted with regard to claims 33-36, the actual manufacture of a physical device is deemed sufficient in meeting the requirements of 35 U.S.C. 101.
Claim Objections
Claims 29 and 38 are objected to because of the following informalities:  
In claims 29 and 38 line 7 and 8, change “the digital model” to “the digital model of the shaping fixture” for clarity. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 recite the limitation "the operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the limitation was construed as “the non-transitory computer readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roein Peikar et al. (US Patent Application Pub No. 2017/0156823).
Regarding claim 49, Roein Peikar teaches a method for forming an orthodontic appliance ([0023] lines 1-3), the method comprising: 
obtaining first data corresponding to a first three-dimensional shape of a patient's jaw, wherein the first data includes a digital original tooth arrangement (OTA) of a patient's teeth ([0225] lines 1-6 and refer to Figure 7 to see data includes teeth and gingiva); 
obtaining second data corresponding to a second three-dimensional shape of the patient's jaw, wherein the second data includes a digital intermediate tooth arrangement (ITA) or a digital desired final tooth arrangement (FTA) of the patient's teeth ([0098] lines 10-15 and refer to Figure 7 to see data includes teeth and gingiva); 
obtaining a mandrel in the shape of a jaw ([0254] lines 1-5) comprising teeth and gingiva (the jaw includes teeth and gingiva), the mandrel being custom made for a particular patient based at least in part on the first data and the second data ([0254] lines 5-7); 
obtaining an intermediate form of the orthodontic appliance, a shape of the intermediate form based at least in part on the first and/or second data ([0077] lines 7-13); Roein Peikar teaches intermediate forms of the appliance may be obtained to accompany for different steps/stages of a progressive treatment.  
conforming the intermediate form to the shape of the mandrel and securing the intermediate form thereto ([0249] lines 5-13); and 
shape setting the intermediate form while the intermediate form is secured to the mandrel by applying a heat treatment (step 4114, refer to [0247] and [0250]).  

Regarding claim 50, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein obtaining the first data includes obtaining digital image data of the patient's upper and/or lower jaw ([0117] lines 1-2).  
Regarding claim 51, Roein Peikar teaches the method of Claim 49 (see rejection above), further comprising obtaining third data characterizing movement of the teeth between (a) the digital OTA and (b) the digital ITA or the digital FTA ([0076] lines 7-13). Roein Peikar teaches that multiple intermediate data may be obtained for progressive tooth arrangements during steps/stages of a treatment.

Regarding claim 52, Roein Peikar teaches the method of Claim 51 (see rejection above), further comprising obtaining a three- dimensional (3D) template of the orthodontic appliance based on the third data (2102, Fig. 21 and refer to [0254] lines 1-5).  

Regarding claim 53, Roein Peikar teaches the method of Claim 52 (see rejection above), further comprising converting the 3D template into a two-dimensional (2D) template (2104, Figure 21 and refer to [0256]).  
Regarding claim 54, Roein Peikar teaches the method of Claim 53 (see rejection above), further comprising generating a digital intermediate form based on the 2D template (2106, Figure 21 and refer to [0247]).  
Regarding claim 55, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein obtaining the intermediate form comprises cutting the intermediate form from a sheet of material (2110, Figure 21 and refer to [0248] lines 7-12).  

Regarding claim 56, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein the heat treatment is carried out in at least one of an air furnace, a vacuum furnace, a salt bath, and a fluidized sand bed ([0251] lines 15-19).  

Regarding claim 57, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein the intermediate form is not a single-diameter wire ([0255] lines 1-4, the appliance being cut is preferred over a traditional single-diameter wire).  

Regarding claim 58, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein the intermediate form comprises a shape memory alloy ([0083] lines 19-26 and [0263] lines 11-16).  

Regarding claim 59, Roein Peikar teaches the method of Claim 49 (see rejection above), wherein obtaining the mandrel comprises fabricating the mandrel via 3D printing ([0254] 1-10).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Roein Peikar et al. (US Patent Application Pub No. 20170156823), in view of Hilliard (US Patent Application Pub No. 20080254403).
Regarding claim 29, Roein Peikar teaches a method for designing an orthodontic appliance for moving a patient's teeth ([0023] lines 1-3)] from an original tooth arrangement (OTA) to a final tooth arrangement (FTA) ([0077] lines 1-5), the method comprising:
 obtaining first data representing a patient's gingiva and teeth in the OTA ([0225] lines 1-6 and refer to Figure 7 to see data includes teeth and gingiva); 
obtaining second data representing the patient's gingiva and teeth in the FTA ([0098] lines 10-15 and refer to Figure 7 to see data includes teeth and gingiva); and 
obtaining a digital model of a shaping fixture based on the first and second data ([0254] lines 1-13; the mandrel is customized and designed per patient (i.e. using their individual data) in preparation to be 3D printed, which indicates that the mandrel must be digitally designed first using a 3D software/method (e.g. CAD)) 
wherein the shaping fixture is configured to be releasably secured to the appliance such that the appliance has a shape based at least in part on a shape of the shaping fixture ([0247] lines 8-13; the model has temporary arms for holding a mandrel (shaping fixture) to the model during a shape setting process, indicating that the appliance model is configured to be releasably attached to the mandrel and is intended to result in an identical shape as the mandrel).  
Roein Peikar teaches the shaping fixture may be configured for use in shaping the appliance ([0254] lines 1-10). However, it does not explicitly teach the digital model of the shaping fixture comprising (a) a gingiva portion, and (b) a teeth portion characterizing positions of the patient's teeth in the FTA.  
Hilliard teaches a method of setting an orthodontic archwire in the same field of endeavor of virtual modeling and manipulating for orthodontic appliances (Hilliard, abstract). Hilliard teaches a mandrel (30) for retaining the shape of the orthodontic archwire (50) during heat-setting (Hilliard [0080] lines 1-10). Hilliard teaches the mandrel (30) is initially designed in a virtual CAD space (see step 24 of Fig. 2) and the mandrel (30) comprises a gingival portion and a plurality of securing portions that correspond to positions of the teeth (see annotated Fig. 3 of Hilliard below). Hilliard also teaches the securing portions are configured to engage a portion of the archwire by including slots (32, Figure 14) in which the archwire (50) is retained into. Hilliard teaches that the digital mandrel is shaped corresponding to the shape and dimensions of the patient’s dental arch (Hilliard, [0080] 6-8) and that the slots are modified to reflect the finished condition of the patient’s dental anatomy (see Hilliard claim 15(c)), indicating that the mandrel must correspond to the digital impression or model of the specific patient, including the final tooth arrangement. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Roein Peikar to include the digital model of the shaping fixture comprises a gingiva portion and a tooth portion characterizing final tooth positions as taught by Hilliard, because it would provide an accurate representation of the actual mouth including the gingiva and allow better planning and simulating the process final arrangement of the teeth to confirm the accuracy of the shape and position of the actual appliance, hence reducing the possibility for post-machining and adjustments, and even eliminating waste from having to refabricate the mandrel due to any errors during heat-setting. 

    PNG
    media_image1.png
    479
    617
    media_image1.png
    Greyscale

Regarding claim 30, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above).  Modified Roein Peikar teaches wherein the gingiva portion comprises a modified shape of the patient's gingiva based on the first data and the second data (Hilliard [0097] lines 5-7). Hilliard teaches that the mandrel can be customized to achieve a shape and an arch form desired. The teachings indicate that the gingiva portion (which is part of the mandrel) is modified to achieve a custom fit based on a patient’s gingiva. The digital mandrel is made to correspond with to the shape and dimensions of a patient’s arch (Hilliard [0080] lines 6-8), indicating that the mandrel dimensions will rely on the first and second data which represent a patient’s dental arch. 

Regarding claim 31, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Roein Peikar further teaches the method further comprising generating a digital model of the orthodontic appliance ([0247] lines 1-8). 
Modified Roein Peikar teaches wherein the digital model of the orthodontic appliance has a shape based at least in part on the digital model of the shaping fixture (Hilliard [0080] lines 1-9). Modified Roein Peikar teaches that a digital representation of the orthodontic appliance is formed and is configured to be shaped using the shaping fixture. Hilliard teaches the digital version of the mandrel is to be used to shape the appliance during setting, indicating that the two should have a mutual shape. Hilliard further teaches that the mandrel is arch-shaped to correspond to the dimensions of a patient’s dental arch. 
Regarding claim 32, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Modified Roein Peikar further teaches wherein generating the digital model of the orthodontic appliance comprises positioning a portion of the digital model of the orthodontic appliance at or adjacent to the gingiva portion of the digital model of the shaping fixture (refer to Figure 3 of Hilliard). Modified Roein Peikar teaches that the orthodontic appliance will be held into the mandrel using similar securing portions to those in Figure 3 of Hilliard, indicating that the gingival portion will be adjacent to the orthodontic appliance.  

Regarding claim 33, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Modified Roein Peikar further teaches the method further comprising fabricating a physical shaping fixture based on the digital model of the shaping fixture ([0086] lines 1-7).

Regarding claim 34, Roein Peikar in view of Hilliard teaches the method of Claim 33 (see rejection above), wherein fabricating the physical shaping fixture comprises one or more of molding, 3D-printing, or casting (Hilliard [0086] lines 1-10).  

Regarding claim 35, Roein Peikar in view of Hilliard teaches the method of Claim 33 (see rejection above), further comprising obtaining an intermediate form of the appliance ([0077] lines 7-13) Roein Peikar teaches intermediate forms of the appliance may be obtained to accompany for different steps/stages of a progressive treatment) and securing the intermediate form to the physical shaping fixture, thereby changing a shape of the intermediate form to reflect a treatment form of the appliance (Roein Peikar [0247] lines 8-13). Roein Peikar teaches an intermediate form of the appliance which is just one additional form similar to an original and a final form appliance. One of ordinary skill in the art would expect the same shaping process to be applied to the intermediate form in order to achieve an arch-shape for its use in the mouth of a patient. 
Regarding claim 36, Roein Peikar in view of Hilliard teaches the method of Claim 35 (see rejection above). Modified Roein Peikar further teaches the method further comprising shape setting the intermediate form of the appliance in the shape of the treatment form by applying a heat treatment to the intermediate form while the intermediate form is secured to the physical shaping fixture (Roein Peikar [0247] lines 8-11). 
Regarding claim 37, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above), wherein obtaining the first data includes obtaining digital image data of the patient's upper and/or lower jaw (Roein Peikar [0117] lines 1-2).  

Regarding claim 38, Roein Peikar in view of Hilliard teaches a tangible, non-transitory computer-readable medium storing instructions (Roein Peikar [0267] lines 16-24) that, when executed by the one or more processors of a computing device, cause the computing device to perform operations (Roein Peikar [0267] lines 1-12) comprising: 
obtaining first data representing a patient's gingiva and teeth in an original tooth arrangement (OTA) ([0225] lines 1-6 and refer to Figure 7 to see data includes teeth and gingiva); 
wherein the shaping fixture is configured to be releasably secured to the appliance such that the appliance has a shape based at least in part on a shape of the shaping fixture.  
obtaining second data representing the patient's gingiva and teeth in a final tooth arrangement (FTA) ([0098] lines 10-15 and refer to Figure 7 to see data includes teeth and gingiva); and
the computer-readable medium obtaining a digital model of the shaping fixture based on the first and second data ([0254] lines 1-13; the mandrel is customized and designed per patient (i.e. using their individual data) in preparation to be 3D printed, which indicates that the mandrel must be digitally designed first using a 3D software/method (e.g. CAD)) 
wherein the shaping fixture is configured to be releasably secured to the appliance such that the appliance has a shape based at least in part on a shape of the shaping fixture ([0247] lines 8-13; the model has temporary arms for holding a mandrel (shaping fixture) to the model during a shape setting process, indicating that the appliance model is configured to be releasably attached to the mandrel and is intended to result in an identical shape as the mandrel).  
Roein Peikar teaches a shaping fixture may be configured for use in shaping the appliance ([0254] lines 1-10). However, Roein Peikar is silent to explicitly teach the digital model of the shaping fixture comprising (a) a gingiva portion, and (b) a teeth portion characterizing positions of the patient's teeth in the FTA. 
Hilliard teaches a method of setting an orthodontic archwire in the same field of endeavor of virtual modeling and manipulating for orthodontic appliances (Hilliard, abstract). Hilliard teaches a mandrel (30) for retaining the shape of the orthodontic archwire (50) during heat-setting (Hilliard [0080] lines 1-10). Hilliard teaches the mandrel (30) is initially designed in a virtual CAD space (see step 24 of Fig. 2) and the mandrel (30) comprises a gingival portion and a plurality of securing portions that correspond to positions of the teeth (see annotated Fig. 3 of Hilliard below). Hilliard also teaches the securing portions are configured to engage a portion of the archwire by including slots (32, Figure 14) in which the archwire (50) is retained into. Hilliard teaches that the digital mandrel is shaped corresponding to the shape and dimensions of the patient’s dental arch (Hilliard, [0080] 6-8) and that the slots are modified to reflect the finished condition of the patient’s dental anatomy (see Hilliard claim 15(c)), indicating that the mandrel must correspond to the digital impression or model of the specific patient, including the final tooth arrangement. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Roein Peikar to include the digital model of the shaping fixture comprises a gingiva portion and a tooth portion characterizing final tooth positions as taught by Hilliard, because it would provide an accurate representation of the actual mouth including the gingiva and allow better planning and simulating the process final arrangement of the teeth to confirm the accuracy of the shape and position of the actual appliance, hence reducing the possibility for post-machining and adjustments, and even eliminating waste from having to refabricate the mandrel due to any errors during heat-setting. 


    PNG
    media_image1.png
    479
    617
    media_image1.png
    Greyscale

Regarding claim 39, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above), wherein the teeth portion comprises a plurality of digital securing members configured to releasably secure an orthodontic appliance to the shaping fixture (see annotated Figure 3 of Hilliard below). 

    PNG
    media_image2.png
    479
    617
    media_image2.png
    Greyscale
 
Regarding claim 40 (as best understood), Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above). Hilliard further teaches the non-transitory computer readable medium further comprising changing at least one of a dimension or a position of the gingiva portion relative to the patient's gingiva (Hilliard [0097] lines 1-7). Hilliard teaches the shape and arch of the mandrel can be custom modified based on the arch form desired, indicating that the dimensions will be changed based on the desired arch shape.  
Regarding claim 41 (as best understood), Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above). Modified Roein Peikar further teaches the non-transitory computer readable medium further comprising generating a digital model of an orthodontic appliance (Roein Peikar [0247] lines 1-8) having a shape based at least in part on the digital model of the shaping fixture.  
Modified Roein Peikar teaches wherein the digital model of the orthodontic appliance has a shape based at least in part on the digital model of the shaping fixture (Hilliard [0080] lines 1-9). 
Modified Roein Peikar teaches that a digital representation of the orthodontic appliance is formed and is configured to be shaped using the shaping fixture. Hilliard teaches the digital version of the mandrel is to be used to shape the appliance during setting, indicating that the two should have a mutual shape. Hilliard further teaches that the mandrel is arch-shaped to correspond to the dimensions of a patient’s dental arch. 
Regarding claim 42, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 41 (see rejection above). Modified Roein Peikar teaches wherein generating the appliance digital model comprises positioning a portion of the appliance digital model at the gingiva portion of the digital model of the shaping fixture (refer to Figure 3 of Hilliard).  
Modified Roein Peikar teaches that the digital model of the orthodontic appliance will be held into the mandrel using similar securing portions to those in Figure 3 of Hilliard, indicating that a portion of the appliance digital model will be positioned at the gingiva portion of the shaping fixture.  

Regarding claim 43,  Roein Peikar et al. teaches a method for forming an orthodontic appliance ([0023] lines 1-3)], the method comprising: 
obtaining first data corresponding to a first three-dimensional shape of a patient's jaw, wherein the first data includes a digital original tooth arrangement (OTA) of a patient's teeth and gingiva ([0225] lines 1-6 and refer to Figure 7 to see data includes teeth and gingiva); 
obtaining second data corresponding to a second three-dimensional shape of the patient's jaw, wherein the second data includes a digital intermediate tooth arrangement (ITA) or a digital desired final tooth arrangement (FTA) of the patient's teeth and gingiva ([0098] lines 10-15 and refer to Figure 7 to see data includes teeth and gingiva); 
obtaining a digital model of the mandrel ([0254] lines 1-13; the mandrel is customized and designed per patient (i.e. using their individual data) in preparation to be 3D printed, which indicates that the mandrel must be digitally designed first using a 3D software/method (e.g. CAD))
obtaining a physical mandrel based on the mandrel digital model ([0254] lines 1-13; the mandrel is meant to be physically made by machining, molding, 3D printing, or metal printing).  
Roein Peikar et al teaches a mandrel is configured to retain the appliance in a particular configuration during a shape setting process ([0247] lines 8-13), and the mandrel being custom made for a particular patient based at least in part on the first and second data ([0254] lines 1-10).
 However, Roein Peikar is silent to explicitly teach wherein the mandrel digital model comprises (a) a gingiva portion characterizing the patient's gingiva and (b) a plurality of securing portions having positions based at least in part on positions of the patient's teeth in the ITA or the FTA, wherein the securing portions are configured to engage one or more portions of the appliance such that the one or more portions of the appliance are located at positions based at least in part on the positions of the patient's teeth in the ITA or the FTA; and 
Hilliard teaches a method of setting an orthodontic archwire in the same field of endeavor of virtual modeling and manipulating for orthodontic appliances (Hilliard, abstract). Hilliard teaches a mandrel (30) for retaining the shape of the orthodontic archwire (50) during heat-setting (hilliard [0080] lines 1-10). Hilliard teaches the mandrel (30) is initially designed in a virtual CAD space (see step 24 of Fig. 2) and the mandrel (30) comprises a gingival portion and a plurality of securing portions placed relative to the modeled teeth (see annotated Fig. 3 of Hilliard below). Hilliard also teaches the securing portions are configured to engage a portion of the archwire by including slots (32, Figure 14) in which the archwire (50) is retained into. Hilliard teaches that the digital mandrel is shaped corresponding to the shape and dimensions of the patient’s dental arch (Hilliard, [0080] 6-8) and that the slots are modified to reflect the finished condition of the patient’s dental anatomy and returning them to an original position(see Hilliard claim 15(c)-(d)), indicating that the mandrel must correspond to the digital impression or model of the specific patient, including the intermediate and final tooth arrangements since it reflects a corrective energy to the model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Roein Peikar to include the digital model of the shaping fixture comprises a gingiva portion and a tooth portion characterizing final tooth positions as taught by Hilliard, because it would provide an accurate representation of the actual mouth including the gingiva and allow better planning and simulating the process final arrangement of the teeth to confirm the accuracy of the shape and position of the actual appliance, hence reducing the possibility for post-machining and adjustments, and even eliminating waste from having to refabricate the mandrel due to any errors during heat-setting. 

    PNG
    media_image3.png
    479
    617
    media_image3.png
    Greyscale

Regarding claim 44, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). Modified Roein Peikar further teaches the method further comprising: obtaining an orthodontic appliance in a planar configuration (refer to Figure 18c), the appliance (Roein Peikar, 1804) comprising an anchor (see annotated Figure 18c below) configured to be disposed adjacent the patient's teeth (see figure 18c) and a plurality of arms (1806) extending from first ends at the anchor to second ends away from the anchor (see annotated Figure 18c below); and 
securing the second ends of the arms to the securing portions of the mandrel such that the appliance substantially conforms to the mandrel (Roein Peikar [0247] lines 18-13) .  

    PNG
    media_image4.png
    526
    658
    media_image4.png
    Greyscale

Regarding claim 45,  , Roein Peikar in view of Hilliard teaches the method of Claim 44 (see rejection above). Roein Peikar further teaches the method further comprising setting a shape of the appliance while the second ends of the arms of the appliance are secured to the securing portions of the mandrel (Roein Peikar [0247] lines 8-13). Roein Peikar teaches the temporary arms (1806) are used to fix the appliance to the mandrel during the heat-treating setting procedures. 

Regarding claim 46, Roein Peikar in view of Hilliard teaches the method of Claim 44 (see rejection above). Modified Roein Peikar teaches wherein, when the second ends of the arms are engaged with the securing portions, the anchor substantially conforms to the gingiva portion of the mandrel (see Figure 18c annotated below). The modified reference involves securing portions within the mandrel that receive the outer arms of the appliance. 
As the arms are held in the securing portions of the mandrel, and since the mandrel holds the appliance while setting its shape to be appropriate for placing in an oral cavity around the gingiva, one of ordinary skill in the art would expect the anchor of the appliance to conform with the shape of the patient’s mouth to correspond to the mandrel. 

    PNG
    media_image5.png
    526
    658
    media_image5.png
    Greyscale

Regarding claim 47, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). 
Hilliard further teaches wherein the gingiva portion characterizes a thickened version of the patient's gingiva (see Hilliard annotated Fig. 3 below). The modified mandrel of Roein Peikar has a gingiva portion that extends from one side to the other, increasing the thickness of the mandrel gingiva portion. This feature provides the mandrel with sturdiness which can facilitate the heat-setting process of the appliance. 

    PNG
    media_image6.png
    479
    617
    media_image6.png
    Greyscale
 
Regarding claim 48, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). Modified Roein Peikar further teaches wherein the gingiva portion has a contour substantially corresponding to a contour of the patient's gingiva (refer to Fig. 3 of Hilliard, the mandrel is U-shaped to contour a patient’s gum).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772